Citation Nr: 0900582	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-17 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for nasopharyngeal 
cancer.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for vertigo.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Spouse





ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to September 
1959. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

In September 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
veteran's nasopharyngeal cancer began many years after 
service and is unrelated to active service.

2.  The preponderance of the evidence indicates that the 
veteran's left ear hearing loss began many years after 
service and is secondary to his nasopharyngeal cancer.

3.  The preponderance of the evidence indicates that the 
veteran's vertigo began many years after discharge from 
service and is secondary to his nasopharyngeal cancer.




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for nasopharyngeal cancer have not been met.  38 U.S.C.A. §§ 
1101, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303 (2008).

2.  The criteria for the establishment of service connection 
for left ear hearing loss have not met.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2008). 

3.  The criteria for the establishment of service connection 
for vertigo have not met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, what subset of the necessary 
information or evidence, if any, the claimant is to provide, 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a February 2004 letter, issued prior to the 
decision on appeal, and in an April 2008 letter, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
will be obtained by VA.  The April 2008 letter also advised 
the veteran of the evidence needed to establish a disability 
rating and effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post service treatment 
records, medical literature, hearing testimony and 
examination reports.  Moreover, in a May 2008 correspondence, 
the veteran indicated that he had no other relevant 
information or evidence to submit to substantiate his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by submitting evidence and 
medical literature, and by providing testimony.  Thus, the 
veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the veteran's claim, any question as to 
an appropriate disability rating or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cancer or organic 
disorders of the nervous system becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contended during his September 2008 Travel Board 
hearing that his nasopharyngeal cancer results from his 
active service in the Far East and the foods that he ate 
while serving there.  The veteran additionally stated that 
his vertigo and hearing loss result from the nasopharyngeal 
cancer.  The veteran additionally contended that his left ear 
hearing loss resulted from noise exposure during active 
service.  

The Board notes at the outset that the veteran's service 
treatment records do not indicate treatment for or complaints 
of nasopharyngeal cancer, left ear hearing loss or vertigo 
during active service.  The Board notes that the veteran's 
separation examination dated in August 1959 indicates that 
his hearing was tested at 15/15 bilaterally.

Treatment records from Porter Adventist Hospital indicate 
that the veteran was diagnosed with eustachian tube cancer 
during November 2000.  A September 2003 VA treatment record 
indicates that the veteran's radiation therapy from January 
to June 2001 damaged his left ear, and vertigo subsequently 
developed during October 2001.

The veteran has submitted a letter from a private physician 
dated in May 2001.  The letter indicates that the veteran has 
nasopharyngeal cancer.  The letter additionally indicates 
that this condition is more prevalent in the Far East than in 
the United States.  Further, the physician indicates that he 
has two other patients with this condition, both of whom are 
of Chinese origin.  Such opinion does not indicate a nexus 
between the veteran's active service and nasopharyngeal 
cancer.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. at 23 (medical 
opinions which are speculative or inconclusive in nature 
cannot support a claim).

The veteran was afforded a VA examination during May 2005 
which included review of the claims file.  The physician, a 
consultant in otolaryngology, opined that the veteran's left 
ear hearing loss, severe eustachian tube dysfunction, left 
side tympanic membrane perforation and possible cholesteatoma 
are all related to side effects of the radiation therapy 
received as a treatment for the veteran's nasopharyngeal 
cancer.  The physician also indicated that the veteran's 
vertigo was related to the radiation therapy, as the left 
vestibular labyrinth and cochlea were affected by the 
radiation therapy.  Additionally, the examiner indicated that 
it would be speculative to associate the veteran's 
nasopharyngeal cancer with a brief time of service in 
southeastern China, eating salted food, the Epstein-Barr 
virus, or hepatitis B.  The physician went on to indicate 
that there is no evidence of any chronic ongoing virus or any 
hepatitis virus.  In this regard, a VA examination earlier 
that month for hepatitis A, B, and C was negative.  

The Board additionally notes that the veteran has submitted 
assorted medical articles which indicate that nasopharyngeal 
cancer is more likely if the afflicted person or their 
ancestors came from southern China, Hong Kong, or Southeast 
Asia.  The material lists a possible cause as being salt-
preserved food consumed during early childhood.  
Additionally, the Epstein-Barr virus, tobacco use, alcohol 
consumption and extensive environmental exposure to dust and 
smoke may be factors in the development of nasopharyngeal 
cancer.  However, the Board notes that the articles list a 
variety of possible risk factors and specifically indicate 
that salt-preserved food eaten during childhood could be a 
risk factor in some cases.  Thus, the articles are entitled 
to little, if any, probative weight.  See Libertine v. Brown, 
9 Vet. App. 521, 523 (1996) (finding that generic medical 
literature which does not apply medical principles regarding 
causation or etiology to the facts of an individual case does 
not provide competent evidence to establish a nexus between 
current disability and military service).
 
In summary, the weight of the competent medical evidence 
shows that nasopharyngeal cancer, left ear hearing loss and 
vertigo were not present in service or for many years 
thereafter, and there is no competent medical opinion linking 
the disorders to service.  An award of VA benefits may not be 
based on resort to speculation or remote possibility.  See 38 
C.F.R. § 3.102; see also Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).  

The Board additionally notes that probative medical evidence 
indicates that the veteran's claimed left ear hearing loss 
and vertigo are secondary to treatment for the veteran's 
nasopharyngeal cancer, and not related to the veteran's 
active service.  Thus, the preponderance of the competent 
evidence links the veteran's claimed left ear hearing loss 
and vertigo to a disability which has not been found to be 
related to service, and service connection is not warranted 
on a direct or a secondary basis for these conditions.  
Further, none of the conditions were shown within one year of 
his discharge from service, thus presumptive service 
connection is not warranted. 

The Board acknowledges the veteran's belief that his 
disabilities are related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to service connection for nasopharyngeal cancer 
is denied.

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for vertigo is denied.  




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


